Citation Nr: 1737981	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  09-33 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In May 2012, the Veteran and his representative testified via video before a Veterans Law Judge. A written transcript of this hearing has been added to the claims folder.

In November 2012, the Board remanded this matter for further development. Pursuant to the Board's remand directives, the claim was forwarded to the Director of Compensation and Pension Service for consideration for an extraschedular TDIU.hereafter, the Appeals Management Center (AMC) readjudicated the claim in an August 2016 supplemental statement of the case (SSOC). The Board finds that there has been substantial compliance with the November 2012 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for assignment of a TDIU on an extraschedular basis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a TDIU.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a). 

In the present case, service connection has been granted for posttraumatic stress disorder (PTSD), with a 50 percent evaluation; diabetes mellitus, with a 20 percent evaluation; and coronary artery disease, with a 10 percent evaluation. His combined rating is 60 percent. Thus, although the Veteran has at least one disability rated in excess of 40 percent disabling, his combined rating is less than 70 percent. Regardless, the Board must also consider entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001). Accordingly, in February 2012, the Veteran's claim was forwarded to the Director of VA's Compensation and Pension Service for extraschedular consideration. The Director determined that a TDIU on an extraschedular basis was not warranted.

The Board may now review the decision of the Director of C&P with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter. See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

Turning to the pertinent evidence of record, an April 2006 VA vocational rehabilitation assessment by Dr. J.L. indicated that the Veteran loaded trucks until retiring in 2001. He had not worked since 2001 because his PTSD had worsened and he had type II diabetes. He had a high school diploma and no other education. Academic testing indicated that he would have a great difficulty in understanding and participating in training, education or employment activities. He read at a 7.7 grade level and did untimed math at an 8 grade level. His chronic hypertension, diabetes, and various medications could also have an effect on his cognitive abilities. Dr. J.L. opined that the Veteran was not able to meet the mental demands of unskilled sedentary work and was not a candidate for vocational rehabilitation, training, or job placement. He had no transferable skills and the totality of his medical, functional, and psychological deficits rendered him unemployable.

The Veteran's March 2007 Application for Increased Compensation Based on Unemployability (VA 21-8940) indicates that the Veteran had worked as a truck loader from 1968 to 2001. He had completed 4 years of high school and did not have any other education or training.

On August 2007 VA general medical examination, the examiner found that it was less likely than not that the Veteran's service-connected diabetes mellitus would prevent him from doing sedentary light-duty type work.

On March 2009 VA PTSD examination, the Veteran described that he was frustrated during his former employment because new bosses frequently came in and changed the style of the work. The examiner found that, in another setting with a more routine repetitive task (and thus less stressful), there is no reason to believe that his PTSD would keep him from doing that. The Veteran appeared to have the ability to do at least some type of sedentary job in a low stress environment.

A February 2011 ischemic heart disease (IHD) disability benefits questionnaire (DBQ) indicated that the Veteran's IHD did not impact his ability to work. There were currently no active angina/CHF symptoms, and no limitations beyond age/weight constraints. 

An October 2011 VA diabetes mellitus examination indicated that the Veteran's diabetes mellitus, type II, was controlled with medications. The Veteran was found to be capable of moderate to full duty employment based on his diabetes mellitus alone.

During his May 2012 hearing, the Veteran reported that he had retired because there was going to be a company takeover, and they were going to change the rules. He felt that he could not adapt. See May 2012 Board Hearing Transcript, p. 5. 

On June 2016 VA PTSD examination, the Veteran reported that he felt he was unable to work due to his diabetes and his lack of an education. He reported that he worked for a paper company for 33 years. He reported, "when I was working, there were times when I would drink and not go to work. But fortunately I had a good supervisor and got away with missing days." In the examiner's opinion, the Veteran's PTSD and depressive symptoms would result in reduced productivity and reliability in a stressful work setting where high productivity is required. This is due to problems with irritability, fatigue, impaired sleep, anxiety, and anhedonia. However, he is alert and oriented with intact judgment. There is no evidence of psychosis or thought disorder. He is able to communicate effectively and follow, at least, simple instructions and complete routine tasks. 

The Board finds that the evidence in favor of granting a TDIU is at least in equipoise and, resolving any reasonable doubt in favor of the Veteran, TDIU is granted.

The evidence suggests that the Veteran's service-connected disabilities, especially in combination, are of a nature and severity as to preclude him from engaging in work. The record shows that he is currently unemployed and has been unemployed since 2001. The record also shows that several of his service-connected disabilities play a major role in his inability to obtain and maintain employment, in that they affect both his physical and mental ability to perform work on a consistent or continual basis. In this regard, the Board finds the April 2006 VA vocational rehabilitation assessment to be highly probative. The vocational expert reviewed the claims file, interviewed the Veteran, and conducted academic testing. Although the record contains opinions indicating that the Veteran's service-connected disabilities do not preclude gainful employment, such opinions do not appear to consider the Veteran's service-connected disabilities in combination. Thus, no opinion of record directly contradicts the April 2006 VA vocational rehabilitation assessment.

Based on this evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU have been met.  38 C.F.R. § 4.16.

In light of the favorable decision awarding entitlement to TDIU, no further notice or assistance is needed to aid the Veteran in substantiating his claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).


ORDER

TDIU is granted on an extraschedular basis.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


